Citation Nr: 0624280	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
laceration of the left forearm extensor carpi radialis 
muscle, rated as zero percent disabling from December 16, 
2003.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
May 1952.  The veteran also had Air National Guard service 
before and after his period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that evaluated this disability as non-
compensable.  The veteran appeals, contending that his 
service-connected disability should be compensable.

The Board notes that the veteran's original claim also 
included claims for service connection for a right arm scar, 
and for entitlement to a 10 percent evaluation based on 
multiple, non-compensable, service-connected disabilities.  
While the veteran initiated an appeal of all the issues 
denied by the RO's rating decision, the only issue perfected 
by his January 2005 substantive appeal was the single issue 
set forth on the title page.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
title page.




FINDING OF FACT

The residuals of the veteran's in-service left arm laceration 
consist of a well-healed 14-cm scar that is nontender, not 
indurated, and presents no difficulty to the veteran; no 
muscle or nerve impairment has been demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's left 
extensor carpi radialis muscle laceration have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.118, Diagnostic Code 7805 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran suffered what was described as a severe 
laceration to the left forearm while in service.  The 
veteran's service medical records (SMRs) show that he 
suffered muscle laceration that was closed with sutures 
without difficulty.  The post-accident operative report noted 
that there was no nerve or tendon injury.  He contends that 
the thumb and index and middle fingers of the left hand 
tingle and "go to sleep," and that this is related to his 
in-service injury.  

The veteran was afforded a VA examination in January 2004.  
The examiner noted that he had reviewed the veteran's file, 
and noted the history of the veteran's left arm injury.  The 
veteran complained that his left hand, but not the arm, went 
to "sleep" at night.  Examination revealed a 14-cm scar on 
the dorsum of the left forearm.  The scar was well-healed, 
nontender, not indurated, and presented no difficulty to the 
veteran.  There was no loss of strength in the extremity.  
Neurosensory function was intact distally to all digits.  
There was some weakness of the left pincher motion of the 
left thumb, index, and long fingers with resistance.  The 
examiner's assessment was that the veteran's status-post 
laceration of the left extensor carpi radialis muscle was 
without residual.  The examiner opined that the veteran more 
likely than not had carpal tunnel syndrome on the left that 
was not related to his laceration injury.  He ordered a nerve 
conduction study. 

An EMG-nerve conduction study, conducted in February 2004, 
revealed significantly prolonged median motor and median IL2 
when compared to the ulnar.  Median snap was unobtainable; 
all other distal latencies, amplitudes, and velocities were 
within normal limits, including forearm velocity across the 
laceration scar.  No denervation was noted in any muscle 
tested, and recruitment was consistent with effort.  This 
examiner characterized the study as abnormal, finding left 
median nerve compression at the wrist consistent with severe 
carpal tunnel syndrome.  The examiner reported no evidence of 
left median nerve slowing across the old laceration site.

Because both examiners associated the veteran's symptoms with 
what was diagnosed as severe carpal tunnel syndrome, the RO 
requested an expert medical opinion from a neurologist as to 
whether the veteran's carpal tunnel syndrome was in any way 
related to his left arm laceration.  An October 2005 
neurologist's opinion was that the veteran's current left 
carpal tunnel syndrome was not caused by the laceration to 
the extensor carpi radialis muscle in 1951.  In support of 
this conclusion, the neurologist cited the fact that there 
was no nerve or tendon injury at the time of the injury, that 
the veteran's current symptoms represent classic carpal 
tunnel syndrome symptoms, and that median nerve compression 
was at the wrist-below the area of the injury-as confirmed 
by the EMG/NCV study.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claim as 
a claim for a higher evaluation of the original award, 
effective from the date of award of service connection--
December 16, 2003.  

Here, the medical evidence of record shows the only residual 
of the veteran's in-service left forearm laceration is the 
scar.  The symptoms the veteran experiences, the tingling of 
the left thumb and index and middle finger, have been 
attributed by three doctors to what has been diagnosed as 
severe left carpal tunnel syndrome.  Further, the October 
2005 neurologist unequivocally opined that the carpal tunnel 
syndrome was not related to the veteran's in-service 
laceration; he explained his opinion with detailed rationale 
supported by medical evidence of record.  

What remains to be evaluated, then, is any muscle damage and 
the scar on the left forearm that resulted from the in-
service laceration.  Scars are evaluated utilizing the rating 
criteria found at 38 C.F.R. § 4.118, schedule of ratings 
related to the skin.  Here, Diagnostic Code 7800 is inapt 
because the veteran's scar is not on the head, face, or neck.  
Diagnostic Codes 7801 and 7802 are not for application 
because the veteran's scar is too small.  Diagnostic Codes 
7803 and 7804 are also inapt because the veteran's scar, 
while superficial, is neither unstable nor painful on 
examination.  

The only applicable diagnostic code is Diagnostic Code 7805, 
which requires rating on limitation of function of the 
affected part.  Limitation of function of the muscle of that 
area requires consideration of impairment of the extensors of 
carpus, fingers, and thumb, which is rated utilizing the 
criteria found at 38 C.F.R. § 4.73, Diagnostic Code 5308.  
Under Diagnostic Code 5308, a zero percent (non-compensable) 
evaluation is for application when there is slight damage or 
impairment.  A compensable, 10 percent, rating is for 
application when there is moderate functional impairment.  
Given that that there is no evidence of any limitation of 
muscle function attributable to the veteran's laceration, and 
given the January 2004 VA examiner's assessment that the 
veteran's laceration was without residual, the Board finds 
that the veteran's residuals of his left arm laceration more 
nearly approximate the criteria required for the currently 
assigned 0 percent (non-compensable) disability rating, and a 
higher, compensable, rating is therefore not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, well before the RO's initial adjudication of this 
claim. 

Specifically regarding VA's duty to notify, the VCAA 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to service 


connection for the claimed disabilities, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any medical evidence he had pertaining to his 
claim, and gave examples of medical and non-medical evidence 
that could support his claims.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews, and the 
text of the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the issue of effective 
date is not now before the Board.  When the veteran appealed 
the assignment of a non-compensable evaluation, the RO then 
fully explained the rating criteria used, as described above.  
Consequently, a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations and an expert medical opinion in order to 
determine the extent and severity of his disability.  In a 
November 2005 correspondence from the veteran, he informed 
the RO that he had no additional evidence to submit.  VA has 
no duty to inform or assist that was unmet.




	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for the veteran's residuals of a 
laceration of the left extensor carpi radialis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


